On December 20, 2012, the Defendant was sentenced to Charge I: a commitment to the Department of Corrections for a period of ten (10) years, with eight (8) years suspended, for the offense of assault with a weapon, a felony; Charge II: a commitment to the Department of Corrections for a term of ten (10) years, with eight (8) years suspended, for the offense of intimidation, a felony, to run concurrently with the sentence in Charge I; and Charge III: a commitment to the Ravalli County Detention Center for a period of one (1) year, all suspended but 205 days, for the offense of partner or family member assault, a misdemeanor, to run concurrently with the sentence in Charges I and II. This sentence shall run consecutive to the sentence in Cause No. DC-12-96.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division ”).
The Defendant was present and was represented by Ryan Archibald, third year law student under the supervision of Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he -wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2 nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.